 Case 1:18-cv-00632-RJJ-PJG ECF No. 64 filed 06/26/19 PageID.572 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JOHN HEYKOOP,

            Plaintiff,
                                                Hon. Robert J. Jonker
v.
                                               Case No. 1:18-cv-0632-RJJ-PJG
MICHIGAN STATE POLICE, et al.,

            Defendants.
_________________________________/

                ORDER REGARDING SHOW-CAUSE ORDER

      On June 24, 2019, the Court issued an Order to Show Cause why Defendants

should not be held in contempt or otherwise disciplined for their failure to submit

confidential letters, as ordered by the Court. (ECF No. 17, 58). Defendants filed

their response to the show-cause order on June 25, 2019. (ECF No. 62).

      The Court has reviewing Defendants’ response. Accordingly,

      IT IS ORDERED that the show-cause order entered on June 24, 2019, is

DISMISSED.

      IT IS SO ORDERED.



Date: June 26, 2019                          /s/ Phillip J. Green
                                            PHILLIP J. GREEN
                                            United States Magistrate Judge
Case 1:18-cv-00632-RJJ-PJG ECF No. 64 filed 06/26/19 PageID.573 Page 2 of 2
